

Exhibit 10.1
TERMINAL SERVICES AGREEMENT


This Terminal Services Agreement ("Agreement") is dated November 1, 2020 by and
between, with respect to each respective Terminal set forth on Schedule I, the
party identified as “Customer” with respect to such respective Terminal as set
forth on Schedule I (such party, as applicable to the respective Terminal, a
“Customer”), and the party identified as “Terminal Owner” with respect to such
respective Terminal as set forth on Schedule I (such party, as applicable to the
respective Terminal, a “Terminal Owner”).


WHEREAS, Customer and Terminal Owner are parties to an agreement whereby
Terminal Owner operates the Terminal or otherwise provides certain terminal
services for Customer at the respective Terminal (“Original Agreement”); and


WHEREAS, Customer and Terminal Owner desire to enter into this Agreement to
supersede and terminate the Original Agreement with respect to the respective
Terminal as specifically provided herein.


NOW, THEREFORE, for and in consideration of the forgoing and mutual agreements
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Customer and Terminal Owner hereby agree as
follows:


ARTICLE 1


DEFINITIONS
1.1    Definitions. Capitalized terms used herein shall have the definitions set
forth on Schedule 1.1.


1.2    Interpretation. In this Agreement, unless the context clearly indicates
otherwise: (a) words used in the singular include the plural, and words used in
the plural include the singular; references to any Person include such Person's
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement; (b) any reference to any gender includes the
other gender; (c) the words "include," "includes" and "including" shall be
deemed to be followed by the words "without limitation"; ( d) any reference to
any Article, Section or Schedule means such Article or Section of, or such
Schedule to, this Agreement, as the case may be, and references in any Section
or definition to any clause means such clause of such Section or definition; (e)
the words "herein," "hereunder," "hereof," "hereto" and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof; (f) any reference to any
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time; (g) any
reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability; (h) relative to the determination of
any period of time, "from" means "from and including," "to" means "to but
excluding" and "through" means "through and including"; (i) any references to
Services to be provided by Terminal Owner to, or directed by, Customer hereunder
shall be deemed to mean Services provided to or, as applicable, directed by
"Customer and its designated Affiliates and third party customers"; (j) any
references to Customer's Products or the Products owned by Customer hereunder
shall be deemed to mean the Products owned by "Customer or its designated
Affiliates or


1

--------------------------------------------------------------------------------




customers"; and (k) the language of this Agreement shall be deemed to be the
language the Parties have chosen to express their mutual intent, and no rule of
strict construction shall be applied against either Party.


ARTICLE 2


TERM


2.1    Term. This Agreement shall commence on the Effective Date and continue
for an initial term ending on the date provided on Schedule I for the respective
Terminal (the "Initial Term"), and may be extended for one or more renewal terms
for the respective Terminal as provided on Schedule I (each an "Extension
Period"). The Initial Term and any Extension Period shall be collectively
referred to as the "Term".


2.2    Removal of Products upon Termination.


(a)    Removal Process. Customer, at its own expense, shall make arrangements
for the removal of its Products from the respective Terminal and Terminal Owner
shall remove and redeliver Customer's Products in accordance with Customer's
written instructions no later than the effective date of the termination or
expiration of this Agreement as to the respective Terminal, provided that
Terminal Owner may, in its sole discretion, agree in writing to extend the time
for such removal (the "Removal Deadline"). Customer shall reimburse Terminal
Owner for any expenses reasonably incurred by Terminal Owner in removing
Customer's Products from the Terminal, including any expenses reasonably
incurred by Terminal Owner for cleaning, degassing or otherwise preparing the
tanks and the removal, processing, transportation or disposal of all waste
generated from the storage of Customer's Products at such Terminal.


(b)    Failure to Remove. If by the Removal Deadline Customer's Products have
not been removed from the respective Terminal, except to the extent any delay in
removal is caused by Terminal Owner, then in addition to any other rights
Terminal Owner may have under this Agreement:


(i) Customer shall remain obligated to perform all of the terms and conditions
set forth in this Agreement as to the respective Terminal; and


(ii) Terminal Owner shall have the right to take possession of such Products and
sell them in public or private sales. In the event of such a sale, Terminal
Owner shall withhold from the proceeds therefrom all amounts owed to it
hereunder and all reasonable expenses of sale (including any expenses incurred
by Terminal Owner for cleaning, degassing or otherwise preparing the tanks, the
removal, processing, transportation or disposal of all waste generated from the
storage of Customer's Products, and reasonable attorneys' fees and any amounts
necessary to discharge any and all liens against the Products). The balance of
the proceeds, if any, shall be remitted to Customer.


ARTICLE 3


SERVICES


      


2

--------------------------------------------------------------------------------




3. l    Facilities and Services.


(a)    Terminal Facilities and Services. Terminal Owner will perform or cause to
be performed terminal services for Customer, including the receipt, storage,
transshipment, blending, additization, handling and redelivery of Products, as
well as ethanol denaturing and other services as mutually agreed to by the
Parties, pursuant to the applicable terms and conditions of this Agreement (the
"Services") at the respective Terminals provided on Schedule I. Except as
expressly set forth herein, Terminal Owner shall provide or cause to be provided
the labor and supervision necessary to perform all Services, and Terminal Owner
shall provide and maintain or cause to be provided or maintained the equipment
necessary to perform the Services. All such Services performed by Terminal Owner
shall be performed in a good and workmanlike manner consistent with good
industry practice and in compliance with all Laws.


3.2    Receipt of Product by Terminal Owner. Delivery to Terminal Owner of
Products for terminalling hereunder will vary by the respective Terminal and
shall be via pipeline, truck, rail, or marine vessel, as applicable.


3.3    Redelivery of Product by Terminal Owner. Redeliveries of Customer's
Products hereunder will vary by the respective Terminal and shall be via
pipeline, truck, rail, or marine vessel, as applicable. Customer shall direct
Terminal Owner's redelivery of Customer's Products from the respective Terminal.
Terminal Owner shall segregate Products as directed by Customer and limit or
cease delivery of Products to Customer's customers as may be directed by
Customer from time to time; provided that any terminal modifications,
improvements or other projects required to segregate Products as directed by
Customer shall be subject to Section 5.6.


3.4     Measurements.


(a)    Receipts from and Redeliveries into Pipelines. Measurement of quantities
of Product delivered from or into pipelines shall be by the applicable
pipeline's meters. If a meter is not present at the respective Terminal,
measurement of quantities of Product delivered from or into pipelines shall be
by tank gauges.


(b)     Receipts from and Redeliveries into Transport Trucks. Measurement of
quantities of Product received from transport trucks shall be determined by the
applicable bill of lading. Measurement of quantities of Product delivered into
transport trucks shall be by Terminal Owner's loading rack meters.


(c)     Receipts from and Redeliveries into Rail. Measurement of quantities of
Product received from rail shall be determined by a product transfer document
(“PTD”). Measurement of quantities of Product delivered into rail shall be
determined by Terminal Owner's loading rack meters. If a meter is not present at
the respective Terminal, measurement of quantities of Product delivered into
rail shall be by tank gauges.


(d)     Receipts from and Redeliveries into Marine Vessels. Volumes of Product
received or delivered hereunder from marine vessels shall be determined by
gauging Terminal Owner's shore tanks before and after each such receipt or
delivery. Customer, at its option, may have a representative or independent
inspector present to witness the gauging of Terminal Owner's tanks


3

--------------------------------------------------------------------------------




and Terminal Owner shall provide reasonable advance notice to Customer of any
such gauging. If Customer fails to have a representative or independent
inspector present, the measurements taken by Terminal Owner's representative
shall be deemed correct.


(e)     Temperature Correction. All measurements of Product volumes hereunder
shall be corrected to 60 degrees Fahrenheit in accordance with methods and
procedures as specified in the American Petroleum Institute's Manual of
Petroleum Measurements Standards, Chapter 11 Physical Properties Data.


(f)     Meter Maintenance and Calibration. Terminal Owner shall maintain seals
on its meters, and shall test and calibrate its meters or cause such to be done
in accordance with methods and procedures specified in the National Institute of
Standards and Technology Handbook 44 and in accordance with individual state
weights and measurements requirements. Promptly following any such test,
Terminal Owner shall restore or cause to be restored to a condition of accuracy
any meter found to be inaccurate. Terminal Owner shall test and calibrate all
thermal measurement devices as often as necessary, and promptly following any
such test, shall restore or cause to be restored to a condition of accuracy any
thermal measurement devices found to be out of acceptable tolerance. Upon
request by Customer, Terminal Owner shall give notice to Customer of the next
meter calibration for each request in order that Customer may have a
representative present.


3.5    Additive Injection Services.


(a)      Additive Services. Customer may direct Terminal Owner to inject
additives into Products as a part of the Services hereunder. Fees for additive
injection-related Services performed at each respective Terminal are included in
the Base Throughput Fee per Barrel set forth in Schedule 5.1. In addition,
Customer shall reimburse Terminal Owner for the costs (including shipping,
delivery and other ancillary costs) of all additives Terminal Owner injects or
blends into volumes tendered by or on behalf of Customer at each of the
Terminals provided on Schedule 3.5(a).


(b)    Additive Equipment. Customer may request Terminal Owner to provide
Services utilizing any additive equipment in service at the respective Terminal
as of the Effective Date. If Customer requests Services requiring additional
equipment to inject gasoline or distillate additives at the respective Terminal,
such equipment shall be installed by Terminal Owner at Customer's expense
pursuant to Section 5.6(a). Terminal Owner shall own and maintain any such
additional equipment.


(c)     Additive Blending. Terminal Owner shall be responsible for providing the
generic additives, including, lubricity, conductivity, detergents, dyes and
additives that it desires to be injected into the Products at the respective
Terminal. Terminal Owner shall manage the inventory of Customer additives
utilized hereunder at the respective Terminal; provided that, with respect to
additives to be blended where Customer requests Terminal Owner to blend
non-Customer additives, Terminal Owner's inventory management obligations for
such additives shall be limited to providing monthly reports of such additive
volumes. Terminal Owner shall inject additives into the Products as directed by
Customer. Customer shall provide to Terminal Owner the appropriate treat rates
for the proprietary additives. Customer shall update fuels registrations to
include such additives to be used at the respective Terminal with the United
States Environmental Protection Agency. Terminal Owner shall place sufficient
additive into Products delivered to Customer so as to comply with applicable


4

--------------------------------------------------------------------------------




Laws and Product specifications. For any delivery of Products blended with
additive, Terminal Owner shall provide a PTD stating that the gasoline contains
additive in accordance with applicable Laws. In the event that Terminal Owner's
automatic equipment should break down such that additive is not automatically
added to a load of gasoline for Customer, Terminal Owner shall, to the extent
permitted by Law, use commercially reasonable efforts to manually additize the
load so that the delivered Product receives enough additive to meet the lowest
additive concentration as registered with the United States Environmental
Protection Agency, or higher concentrations as directed by Customer. Terminal
Owner shall keep accurate records of any such manual additization.


3.6     Blending Services.


(a)Renewable Blending. Customer may direct Terminal Owner to blend ethanol,
biodiesel, biomass-based diesel or renewable diesel with any Products as a part
of the Services hereunder. Subject to Section 3.6(b), Terminal Owner shall
provide or cause to be provided at each applicable Terminal blending services
utilizing equipment including tanks, pumps, piping, and other equipment (the
"Blending Equipment") necessary to blend ethanol, biodiesel, bio-mass based
diesel and renewable diesel into Products. Customer shall be responsible for
providing all of the ethanol, biodiesel, bio-mass based diesel and renewable
diesel that it desires to be blended with Products at a Terminal. Terminal Owner
shall blend ethanol, biodiesel, biomass-based diesel and renewable diesel into
the Products as directed by Customer. Terminal Owner shall provide a PTD with
information about the blending of ethanol, biodiesel, biomass-based diesel or
renewable diesel as directed by Customer, in addition to language required by
applicable Laws. Terminal Owner shall also provide services with respect to
in-tank denaturing of ethanol as a part of the Services hereunder. Fees for
blending-related Services performed at each respective Terminal are included in
the Base Throughput Fee per Barrel set forth in Schedule 5.1.


(b)      Blending Equipment. Customer may request Terminal Owner to provide
Services utilizing any Blending Equipment in service at the applicable Terminal
as of the Effective Date. If Customer requests Services requiring additional
equipment to blend Products at the applicable Terminal, such equipment shall be
installed by Terminal Owner at Customer's expense pursuant to Section 5.6(a)
subject to Terminal Owner's consent, such consent not to be unreasonably
withheld, conditioned or delayed. Terminal Owner will own and maintain any such
additional equipment and such equipment shall be deemed "Blending Equipment" for
purposes of this Agreement. Terminal Owner shall maintain and operate all
Blending Equipment in accordance with customary industry standards, including
all required reporting and record keeping required by Law.


3.7     Terminal Automation System and Reports. Terminal Owner shall utilize a
terminal automation system (the "TAS") to track Product receipts and deliveries
for Customer and its customers as directed by Customer. Terminal Owner shall
generate and provide to Customer daily stock, tank inventory, receipt, delivery,
bulk transfer and additive reports at each end-of-day close of inventory.
Terminal Owner shall also furnish a Monthly Terminal inventory report. Customer
shall have the right, upon reasonable notice and during ordinary business hours,
to audit the previous twelve months' inventories of Customer and its customers'
Product in storage at the Terminals and the data supporting such inventories.


3.8     Hours of Operation. Except as otherwise set forth in this Agreement,
Terminal Owner shall operate and maintain the respective Terminal on a
continuous basis, 24 hours per day, 7


5

--------------------------------------------------------------------------------




days per week and in accordance with the terms and provisions of this Agreement.
Customer acknowledges a Terminal may be monitored remotely through the Central
Monitoring Desk.


3.9     Planned and Unplanned Downtime. Terminal Owner shall notify Customer in
writing 2 weeks or as soon as reasonably possible under the circumstances in
advance of any 2-hour planned downtime and 3 weeks or as soon as reasonably
possible under the circumstances in advance of any planned downtime expected to
last 24 hours or more; provided that, notwithstanding the foregoing, Terminal
Owner shall notify Customer as early as reasonably possible for any planned
downtime expected to last for an extended duration. Terminal Owner shall notify
Customer as soon as reasonably possible in the event of any unplanned downtime
if the duration is expected to last 2 or more hours. Terminal Owner shall
promptly notify Customer of any Terminal restart following planned or unplanned
downtime.


3.10     Terminal Access. Customer shall cause all authorized carriers,
including carriers authorized pursuant to a Customer Third Party Contract, to
(a) maintain with Terminal Owner a fully executed terminal access agreement, the
form of which shall be reasonably determined by Terminal Owner, (b) be in
compliance with all insurance requirements set forth in such terminal access
agreement prior to entering the facility, (c) observe and comply with Terminal
Owner's policies, rules and regulations governing truck loading and safety at
the Terminal, and (d) ensure such carrier's equipment meets all minimum
requirements as specified by Terminal Owner from time to time with respect to
loading Products at the applicable Terminal. Terminal Owner shall have the right
to take reasonable action regarding non-compliance by any such carriers
consistent with Terminal Owner's policies, rules and regulations governing truck
loading and safety or deficient equipment, including refusal to grant access to
the applicable Terminal. Terminal Owner shall provide Customer with all
applicable written policies, rules and regulations upon Customer's written
request.


3.11     Inspection and Vetting. Customer may review and inspect all (a) safety,
storage, and containment procedures and facilities; (b) product quality-related
programs, procedures and processes; and ( c) health, environment, safety and
security programs, procedures and processes, in
each case of the foregoing (a), (b) and (c), at the Terminals, including the
review of Terminal Owner's insurance policies. If the Terminal is not in
compliance with generally-accepted industrial standards, Customer's then current
vetting program or applicable Laws, and Terminal Owner fails to correct any
deficiency identified by Customer to Customer's satisfaction within 30 days of
being notified of such deficiency, Customer may terminate this Agreement as to
such non-compliant Terminal. Customer shall provide a copy of its then current
vetting procedures to Terminal Owner upon Terminal Owner's written request.


3.12     Public Use. This Agreement is made as an accommodation to Customer. In
no event shall Services provided by Terminal Owner be deemed to be those of a
public utility or a common carrier. If any action is taken or threatened by any
Governmental Authority to declare the Services provided by Terminal Owner
hereunder to be those of a public utility or a common carrier, in that event, at
the option of the Terminal Owner and upon Customer's receipt of Terminal Owner's
notice, Terminal Owner and Customer shall negotiate in good faith to restructure
and restate this Agreement or, in the event the Parties are unable to reach an
agreement following such good faith efforts, Terminal Owner may terminate this
Agreement on the effective date of such action as to any affected Terminal or
Services.




6

--------------------------------------------------------------------------------




3.13     Customer Third Party Contracts. Customer may contract with third
Persons for the provision of Services at each respective Terminal (any such
contract, a "Customer Third Party Contract") and Terminal Owner shall provide
such Services as directed by Customer.


3.14. Terminal Owner Third Party Contracts. Terminal Owner may contract with
third Persons for the provision of Services at each respective Terminal (any
such contract, a “Terminal Owner Third Party Contract”). Terminal Owner shall
not make any commitments to such third Persons that would interfere with the
ability of Customer to throughput the Minimum Terminal Volume Commitment or
store the Monthly Storage Commitment. Terminal Owner shall be required, to the
extent Customer desires to utilize any then-available throughput or storage
capacity at a Terminal, to prioritize Customer’s utilization of such throughput
or storage capacity over third Persons.


3.15     Services at Newly Acquired Terminals. Terminal Owner and its Affiliates
may not offer or enter into any agreement with any Person other than Customer
with respect to Services in connection with any terminal that is subsequently
acquired by Terminal Owner or its Affiliates without first offering to Customer
the opportunity to procure such Services at such subsequently acquired terminal
from Terminal Owner; provided, however, this Section 3.15 shall not apply to any
offer made or agreement entered into or assumed as a part of and concurrently
with the closing of such terminal acquisition. If Customer indicates its intent
to exercise its rights pursuant to this Section 3.15, within 20 days of receipt
of Terminal Owner's written notice, the Parties shall amend this Agreement as
appropriate, including any amendments necessary to reflect any additional
Terminals, new or modified Minimum Terminal Volume Commitment, new or modified
Monthly Storage Commitment and new or modified Fees. If Customer waives or fails
to indicate its intent to exercise its rights pursuant to this Section 3.15
within 20 days of receipt of Terminal Owner's written notice, Terminal Owner
may, for the next 90 days, proceed with negotiations and enter into an agreement
with any third Person with respect to the provision of Services in connection
with such subsequently acquired terminal. If no such contract with a third
Person is consummated during such 90 day period, the terms and conditions of
this Section 3.15 shall again become effective as to procurement of Services at
such subsequently acquired terminal.


3.16    Suspension of Refinery Operations.


(a)     In the event that Customer decides to permanently or indefinitely
suspend, in full or in part, refining operations at Customer’s St. Paul Park,
Minnesota refinery, Gallup, New Mexico refinery, El Paso, Texas refinery, Salt
Lake City, Utah refinery, or Mandan, North Dakota refinery, for a period that
shall continue for at least 12 consecutive Months, Customer may provide written
notice to Terminal Owner of Customer's intent to terminate or proportionately
reduce, as applicable, that part of this Agreement relating to the affected
Terminals or other facilities at the end of such 12-Month period (the
"Suspension Notice"). Such Suspension Notice shall be effective upon the
expiration of the 12-Month period following the date such notice is sent (the
"Notice Period"). If, however, Customer provides notice to Terminal Owner, more
than two Months prior to the expiration of the Notice Period, of its intent to
resume operations at the applicable Customer refinery or portion thereof, then
the Suspension Notice shall be deemed revoked and the applicable portion of this
Agreement shall continue in full force and effect as if such Suspension Notice
had never been delivered.


        


7

--------------------------------------------------------------------------------




(i) During the Notice Period:


(x) Terminal Owner may provide Services utilizing the affected Terminals
pursuant to one or more Terminal Owner Third Party Contracts without the consent
of Customer; and


(y) Customer's Minimum Terminal Volume Commitment and Monthly Storage Commitment
at the affected Terminals shall be reduced to the extent of third party usage of
such capacity provided that Customer shall still have access on a priority basis
to the extent there is available capacity.


(b)    In the event that Customer decides to permanently or indefinitely
suspend, in full or in part, refining operations at Customer’s Anacortes,
Washington refinery, Los Angeles, California refinery, or Kenai, Alaska
refinery, this Agreement shall continue in full force and effect regardless of
whether Customer decides to permanently or indefinitely suspend refining
operations at such Customer refinery for any period. If refining operations at
such Customer refinery are suspended for any reason (including refinery
turnarounds and other scheduled maintenance), then Customer shall remain liable
for all amounts due and owing under this Agreement for the duration of the
suspension.


 
ARTICLE 4


MINIMUM VOLUME COMMITMENTS


4. l    Monthly Volume Commitment.


(a) Commitment. During each Month, Customer shall tender the respective volumes
of Products identified by Month for each Terminal in Schedule 5.1 (each a
"Minimum Terminal Volume Commitment") for redelivery (including transshipments
but excluding Transmix) at each Terminal.


(b)      Third Party Throughput Credit. If a third Person throughputs volumes
pursuant to a Customer Third Party Contract, such volumes shall be applied to
the applicable Minimum Terminal Volume Commitment for each such Terminal. If a
third Person throughputs volumes pursuant to a Terminal Owner Third Party
Contract, such volumes shall not be applied to the applicable Minimum Terminal
Volume Commitment for each such Terminal.


4.2     Partial Period Proration. If this Agreement is terminated on any day
other than the last day of a Month, then any calculation determined with respect
to a Month will be prorated by a fraction, the numerator of which is the number
of days in that part of the Month ending on the date of such termination and the
denominator of which is the number of days in the Month.


4.3     Special Provisions Relating to Minimum Volume Commitments.


(a) Force Majeure Events. At the conclusion of a Force Majeure event lasting
longer than 7 days, the applicable Minimum Terminal Volume Commitments at
affected Terminals with respect to each Month in which the suspension due to the
Force Majeure event remained in effect


8

--------------------------------------------------------------------------------




at such Terminals shall be ratably reduced to reflect such suspension; provided,
however, that in the event of a Force Majeure event affecting Customer and not
Terminal Owner (a "Customer Force Majeure") such ratable reduction of the
applicable Minimum Terminal Volume Commitments shall be limited to the lesser of
(i) the actual ratable reduction or (ii) a 5% reduction for the duration of such
Customer Force Majeure.


(b) Action by Governmental Authorities and Landowners. If Terminal Owner's use
of all or part of a Terminal for the provision of Services is restrained,
enjoined, restricted or terminated by any Governmental Authority, any right of
eminent domain or the owner of leased land (in each case, other than a Force
Majeure event), Terminal Owner, upon being notified of such restraint,
enjoinder, restriction or termination, shall notify Customer and the applicable
Minimum Terminal Volume Commitments shall be proportionately reduced to the
extent that Terminal Owner's use of the Terminal is so restrained, enjoined,
restricted or terminated.


(c)Other Loss of Available Capacity. If, for any reason not otherwise covered
pursuant to Section 4.3(a) or Section 4.3(b), the average daily capacity of a
Terminal for any Service provided during a given Month is less than the
applicable Minimum Terminal Volume Commitments for such Month, or if the
capacity of a Terminal for any Service is required to be allocated among third
Persons with the result that the average daily capacity of the Terminal
available for any Service during a given Month is less than the applicable
Minimum Terminal Volume Commitments for such Month, then such Minimum Terminal
Volume Commitments for the applicable Month shall be reduced to equal the
average daily capacity available to Customer during such Month.


ARTICLE 5


COMPENSATION AND PAYMENT


5.1    Fees. In consideration of the Services performed by Terminal Owner
hereunder, Customer shall pay Terminal Owner the following fees (collectively,
the "Fees"):


(a)Base Throughput Fee. The base throughput fee for each corresponding Terminal
set forth on Schedule 5.1 (each a "Base Throughput Fee") shall apply to actual
volumes of Customer's Products (excluding Transmix) redelivered. The Base
Throughput Fee shall be charged on a per Barrel basis measured at the redelivery
point and is inclusive of all Services, except storage at the Terminals.
    
(b)    Shortfall Payment.


(i)
For Terminals not part of a Terminal Complex, if, during any Month during the
Term, Customer throughputs volumes less than the Minimum Terminal Volume
Commitment for a Terminal, then Customer shall owe Terminal Owner a shortfall
payment equal to the Terminal’s Base Throughput Fee, multiplied by the Monthly
shortfall for the Terminal (“Terminal Shortfall Payment”). The dollar amount of
any Terminal Shortfall Payment owed by Customer shall be posted as a credit to
Customer’s account and may be applied against any Excess Amounts owed by
Customer for such Terminal during any of the



9

--------------------------------------------------------------------------------




succeeding shortfall credit carry-forward period applicable to the Terminal as
provided on Schedule 5.1 (the “Shortfall Credit Carry-Forward Period”). Credits
will be applied in the order in which such credits accrue and any remaining
portion of the credit that is not used by Customer during the Shortfall Credit
Carry-Forward Period on Schedule 5.1 shall expire (e.g., a credit that accrues
at a Terminal in January with a three month Shortfall Credit Carry-Forward
Period is available to be applied to Terminal Excess Amounts in February, March
and April, and will expire at the end of April, and must be applied prior to
applying any credit which accrues in February). Credits accrued at a Terminal
under the Original Agreement but not applied or expired as of the Effective Date
hereof can be applied to any Excess Amounts in accordance with the Month the
credit was accrued and will expire based on the Shortfall Credit Carry-Forward
Period provided on Schedule 5.1.


(ii)
If, during any Month during the Term, Customer throughputs volumes less than the
Minimum Terminal Volume Commitment for aggregate volumes for a Terminal Complex
for such Month, then Customer shall pay Terminal Owner a shortfall payment equal
to a Terminal Complex weighted average Base Throughput Fee for such Month paid
by Customer during that Month across the Terminal Complex, multiplied by the
aggregate Monthly shortfall across the Terminal Complex (“Terminal Complex
Shortfall Payment”). The dollar amount of any Terminal Complex Shortfall Payment
paid by Customer shall be posted as a credit to Customer’s account and may be
applied against any Excess Amounts owed by Customer for such Terminal Complex
during any of the succeeding Shortfall Credit Carry-Forward Period applicable to
the Terminal Complex as provided on Schedule 5.1. Credits will be applied in the
order in which such credits accrue and any remaining portion of the credit that
is not applied by Customer during the succeeding Shortfall Credit Carry-Forward
Period provided on Schedule 5.1 shall expire (e.g., a credit that accrues at a
Terminal Complex in January with a three month Shortfall Credit Carry-Forward
Period is available to be applied to Excess Amounts in February, March and
April, and will expire at the end of April, and must be applied prior to
applying any credit which accrues in February). Credits accrued at a Terminal
Complex under the Original Agreement but not applied or expired as of the
Effective Date hereof can be applied to any Excess Amounts in accordance with
the Month the credit was accrued and will expire based on the Shortfall Credit
Carry-Forward Period provided on Schedule 5.1.



(c)    Storage Services Fee. Customer shall pay a monthly storage services fee
for each corresponding Terminal set forth on Schedule 5.1(c) (each a “Storage
Services Fee”) to reserve, on a firm basis, the monthly storage commitment
Product volumes as set forth on Schedule 5.1(c) (“Monthly Storage Commitment”).
Such Storage Services Fee will be payable by Customer on a


10

--------------------------------------------------------------------------------




monthly basis, regardless of the actual volumes of Products stored by Terminal
Owner on behalf of Customer. Terminal Owner may utilize any shell capacity not
being used by Customer to provide Services at a Terminal pursuant to a Terminal
Owner Third Party Contract.


5.2     Taxes. The Fees are exclusive of any and all inspection fees, sales
taxes, consumer excise taxes, or any other taxes of any Governmental Authority
and other charges which may be levied, assessed or due upon the Services
provided by Terminal Owner, except for taxes based on or measured by Terminal
Owner's income, gross receipts or net worth (collectively "Taxes"). Customer
shall render payment of Taxes due and payable directly to the taxing
Governmental Authority, unless such Taxes are collected and remitted to the
taxing Governmental Authority by Terminal Owner, in which case, such Taxes shall
be passed through to Customer, and identified as Taxes on the Monthly invoice.
Customer shall provide any applicable tax exemption certificates to Terminal
Owner for purposes of the collection and remittance of Taxes under this
Agreement. Each Party is responsible for all Taxes in respect of its own real
and personal property.


5.3     Adjustments. Each year during the Term, Terminal Owner shall upwardly
adjust each of the Fees as provided in Schedule 5.3.


5.4     Invoices; Payment. Terminal Owner shall furnish Customer a Monthly
invoice setting forth the total Fees and separately stating each of the Taxes
payable with respect to Services performed hereunder during the preceding Month
and any other amounts due, including, as applicable, any Terminal Shortfall
Payments or Terminal Complex Shortfall Payments. Any credits due Customer
pursuant to Section 5.1(b), Section 7.1(c) or Section 7.2 and charges for VRU
Gains pursuant to Section 7.3 shall also be reflected on the invoice for the
month in which the applicable credit, losses or VRU Gains occurred. Customer
shall pay such invoice within 10 days of the date of receipt thereof.


5.5    Pass Through Charges. Terminal Owner may incur fee and charges from third
parties relating to use of facilities other than the Terminals related to the
receipt, delivery or loading of Product (“Pass Through Charges”). These Pass
Through Charges may include, without limitation, (i) charges from the Port of
Anchorage for use of its docks, wharfs and valve yard, and associated third
party labor charges, tie-up charges, booming charges, inspector charges, pilot
charges and maritime charges; (ii) fees assessed by the Port of Fairbanks for
access to the Fairbanks Airport; and (iii) any rail scheduling or access charges
by the Alaska Railroad Corporation. These Pass Through Charges may be passed
through and charged directly to Customer for Terminals provided on Schedule 5.5.


5.6     Terminal Projects.


(a)     Terminal Projects. With respect to any Terminal, (i) Terminal Owner may
propose projects to Customer which expand, modify, debottleneck or otherwise
enhance the capacity of the Terminal or ability of Terminal Owner to provide
Services to Customer; and (ii) Customer may request Terminal Owner to complete
projects, including tank switches or other reconfigurations of the Terminals on
behalf of Customer (in each case of subparts (i) and (ii), a "Terminal
Project"). Terminal Projects will be identified and agreed upon by both Parties
prior to the conceptual or feasibility phase of such Terminal Project. If
Terminal Owner and Customer agree to undertake a Terminal Project, Customer
shall reimburse Terminal Owner upon completion or termination of such


11

--------------------------------------------------------------------------------




Terminal Project or, at Terminal Owner's option, and if the Parties agree, any
applicable Fees will be increased, or additional fees shall be added to Schedule
5.1 or Schedule 5.1(c), as applicable, or an alternate mechanism shall be
adopted to allow Terminal Owner to recover expenditures relating to the Terminal
Project over time (each, a "Project Reimbursement Method"). The terms agreed
upon by the Parties with respect to the applicable Terminal Project and the
Project Reimbursement Method shall be memorialized in an agreement known as the
"Project and Services Recovery Agreement" and shall be signed by Authorized
Representatives of each Party. If a Terminal Project increases or reduces the
capacity at a Terminal, the Parties shall, at the written request of either
Party, execute one or more amendments, to reflect said change. Terminal Owner
may execute projects which expand, modify, debottleneck or otherwise enhance the
capacity of the Terminal or ability of Terminal Owner to provide Services to
Customer operations for Terminal Owner’s own account, without consent from
Customer.


(b)     Regulatory Projects. If, after the Effective Date, Terminal Owner incurs
increased costs in operations or is required to make modifications to its
Terminals in connection with new or amended Laws, such modifications known as
"Regulatory Projects," Customer shall reimburse Terminal Owner, in each case,
for Customer's proportionate share of such costs or, at Terminal Owner's option,
and if the Parties agree, the Parties will select a Project Reimbursement Method
to allow Terminal Owner to recover such costs over time. The terms agreed upon
by the Parties with respect to any Regulatory Projects and the Project
Reimbursement Method associated therewith shall be memorialized in a Project and
Services Recovery Agreement and shall be signed by Authorized Representatives of
each Party. If Regulatory Projects completed pursuant to this Section 5.6(b)
increase or reduce the capacity at a Terminal, the Parties shall, at the written
request of either Party, execute one or more amendments to this Agreement, to
reflect said change.


5.7     Audit. Terminal Owner will retain its books and records related to the
charges to Customer for Services provided hereunder for a period of at least 2
years from the date the Services are invoiced to Customer. Customer may audit
such books and records at Terminal Owner's offices where such books and records
are stored upon not less than 21 days' prior written notice. Any such audit will
be at Customer's sole expense and will take place during Terminal Owner's
business hours.


ARTICLE 6


TITLE AND CUSTODY


6.1     Title. Title to all Products delivered by Customer to Terminal Owner
hereunder shall be and remain in the name of Customer and Terminal Owner
acknowledges it has no title to or interest in said Products. Terminal Owner
shall not create, incur or suffer to exist any pledge, security interest, lien,
levy, or other encumbrance of or upon any such Products and will make all
payments when due, the nonpayment of which might result in the imposition of
such lien or levy on the Products; provided, however, that Terminal Owner shall
not be required to make any payments on behalf of Customer. If any such lien or
levy does attach to the Products, Terminal Owner shall promptly make all
payments or, at its option, take such other action necessary or prudent in its
discretion to obtain the release and discharge of same.


6.2     Custody.


12

--------------------------------------------------------------------------------






(a)Custody of Receipts. Custody of all Products received by Terminal Owner at
the Terminal via (i) truck or rail shall pass to Terminal Owner when such
Products pass the last permanent flange connection between the delivering
truck's or railcar's unloading assembly and the receiving pipeline at the
Terminal; (ii) a connecting pipeline shall pass to Terminal Owner when such
Products pass the flange connection between the delivering pipeline and the
intake manifold of the Terminal; and (iii) marine vessel shall pass to Terminal
Owner as such Products pass the off-loading arm flange connection between the
marine vessel and the Terminal's receiving hose, dock connection or pipeline.


(b)     Custody of Redeliveries. Custody of all Products redelivered to Customer
or its customers from the Terminal via: (i) truck or rail shall pass back to
Customer or its customer, as applicable, when such Products pass the connection
between the Terminal's loading arm and the receiving truck or railcar; (ii) a
connecting pipeline shall pass back to Customer or its customer when such
Products pass the discharge flange connection at the demarcation point between
the discharge manifold of the Terminal and the receiving pipeline and (iii)
marine vessel shall pass back to Customer or its customer when such Products
pass the connection between the Terminal's discharge hose, dock connection or
pipeline and the marine vessel's loading arm.


6.3     Tank Heels. All Tank Heels shall be allocated among storage users on a
pro rata basis. Tank Heels cannot be withdrawn from any tank without prior
approval of Terminal Owner. A portion of Customer's Product inventory at the
Terminals identified as allocated to Tank Heels shall not be available for
delivery and Customer shall be responsible for providing all Tank Heels required
for operation of such tanks.


ARTICLE 7


PRODUCT LOSSES, GAINS AND DOWNGRADES


7.1     Ordinary Handling Losses.


(a) Evaporation, Clingage, Shrinkage and Line Losses. Terminal Owner anticipates
that in the normal course of its handling, storage and transport, as applicable,
of Customer's Products, there will be evaporation, clingage, shrinkage, and line
losses ("Ordinary Handling Losses"). As such, Customer acknowledges that the
quantity of Products it delivers to the Terminals may differ from the amount
actually redelivered by Terminal Owner from the Terminals.


(b) Customer Responsibility. Customer shall be responsible, and Terminal Owner
may make adjustments, for such quantity differences to reflect Ordinary Handling
Losses of Customer's Products up to 0.25% of the total volume of Customer's
Products redelivered by Terminal Owner each Month.


(c)     Terminal Owner Responsibility. Subject to Section 7.2, Section 7.5 and
Customer's reasonable confirmation of Terminal Owner's probable responsibility
following a duly conducted investigation of the Ordinary Handling Losses,
Terminal Owner shall be responsible for quantity differences to reflect Ordinary
Handling Losses of Customer's Products in excess of 0.25% of the volume of
Customer's Products redelivered by Terminal Owner across all of the Terminals
each Month. Any such Ordinary Handling Losses shall be settled and reflected as
a credit to Customer on the invoice for such Month in an amount equal to the
Gallons of Ordinary Handling Losses in


13

--------------------------------------------------------------------------------




excess of 0.25% of the volume of Customer's Products redelivered by Terminal
Owner each Month multiplied by the appropriate market-based pricing formula set
forth on Schedule 7.1 (each, a "Market Price Formula”). This Section 7.l (c)
sets forth Customer's sole and exclusive remedy for Ordinary Handling Losses.


7 .2     Extraordinary Losses and Downgrades. Excluding losses of Products which
are Ordinary Handling Losses subject to Section 7.1, Terminal Owner shall be
responsible for downgraded, damaged, lost, or destroyed Products (each, a
"Product Incident") that exceed one-hundred (100) Barrels per Product Incident,
but only to the extent such Product Incident is caused by the negligence, gross
negligence or willful misconduct of Terminal Owner in the performance of its
obligations under this Agreement (the "Extraordinary Losses"). Any such
Extraordinary Losses shall be promptly self-reported in writing by Terminal
Owner to Customer and thereafter settled and reflected as a credit to Customer
on the invoice for such Month in an amount equal to, as applicable, (a) the
decrease in value of the downgraded Product, or (b) the Gallons of Extraordinary
Losses multiplied by the appropriate Market Price Formula for the Terminal in
question as agreed to by the Parties. Terminal Owner shall account for the
volume of Product downgraded or lost, and Customer's inventory of Products and
interface shall be appropriately adjusted. This Section 7.2 sets forth
Customer's sole and exclusive remedy for Extraordinary Losses.


7.3     Gains.


(a)     Vapor Recovery Unit Gains. Each Month, Terminal Owner shall calculate
the Gallons of gains in Customer's Products resulting from use of vapor recovery
units at each Terminal in accordance with the formula set forth on Schedule
7.3(a) (the "VRU Gains"). Customer shall retain any such VRU Gains for each
Month in its inventory; provided, that, Terminal Owner's invoice to Customer for
such Month shall include a charge for such VRU Gains in an amount equal to the
Gallons of VRU Gains multiplied by the appropriate Market Price Formula for the
Terminal in question as agreed to by the Parties.


(b)     Other Gains. Excluding VRU Gains, all gains of Customer's Products by
Terminal Owner each Month at a Terminal shall belong to Customer.


7.4     Loss and Gain Reconciliation. Terminal Owner shall reconcile the balance
of Customer's Product gains and losses, including VRU Gains, Ordinary Handling
Losses and Extraordinary Losses, at the end of each Month and adjust Customer's
inventory based on such reconciliation. The Product gain or loss shall be
prorated by the total volume Customer throughputs at each Terminal versus the
total volume of Products throughput at such Terminal during such Month.


7.5     Transmix. Interface volume ("Transmix") received shall be allocated
among Customer and other customers receiving Products generating such Transmix
in the same shipment or stored in commingled storage in proportion to each
customer's volume of Products in such shipment or storage. Customer shall remove
its Transmix upon notice from Terminal Owner and shall be subject to additional
Transmix handling fees upon its removal. If Transmix is not removed within 15
days after notification (such time period to be extended to the extent of any
delay of hindrance by Terminal Owner, its agents or contractors for any reason),
Terminal Owner shall have the right to sell such Transmix at market rates and
return any proceeds to Customer, less applicable Transmix handling fees in
effect at the time of such sale.




14

--------------------------------------------------------------------------------




ARTICLE 8


PRODUCT QUALITY




8.1    Quality. Customer shall not deliver, or cause to be delivered, any
Non-Conforming Product into storage in any Terminal. In the event the Parties
disagree as to the existence or extent of a failure of Product received from or
redelivered to Customer to meet Product specifications provided by the
applicable connecting pipeline operator and the specifications for such Products
as determined by applicable Law, samples shall be taken and referred to an
independent inspection laboratory or Customer’s Research and Analytical
Development laboratory, as is mutually agreeable to both Parties for analysis
and any necessary investigation. The inspector’s fee for services rendered and
all other expenses incurred by either Party in connection with such inspection
and investigation shall be borne equally by Terminal Owner and Customer.
8.2    Environmental Fuels Requirements; Oversight Programs. The Parties shall
establish an oversight program in compliance with applicable Laws which program,
at a minimum shall allow the applicable Party to satisfy an affirmative defense
to presumptive liability under the RVP program, the gasoline sulfur program, the
ultra-low sulfur diesel fuel program, the RFG program, or the gasoline ethanol
blend requirements for Products which are subject to such programs.
Gasoline-ethanol blend oversight shall include regular checks to reconcile
volumes of ethanol and gasoline in inventory and regular checks of equipment for
proper ethanol blend rates. To the extent Terminal Owner provides Services
involving RFG or RBOB, it shall conduct, or cause to be conducted, periodic
sampling of representative RFG or RBOB for oxygen, benzene, RVP or volatile
organic compound emission performance. Each Party and its Affiliates shall be
entitled to utilize any of the information obtained from such oversight program
as if it were such Party’s own information. To the extent practicable by
Terminal Owner in providing Services involving different levels of RVP Product
during the summer RVP season, and not including any non-destination specific
loadings, Terminal Owner shall reasonably cooperate with Customer to maintain
Customer’s program to ensure that a recipient of Product for a specified low RVP
destination is locked out from access to non-conforming high RVP Product. To the
extent practicable by Terminal Owner in providing Services involving both RFG
and conventional at a Terminal, and not including any non-destination specific
loadings, Terminal Owner shall reasonably cooperate with Customer to maintain
Customer’s program to ensure that a recipient obtaining Product for a specified
RFG destination shall be locked out from access to conventional gasoline. The
Parties shall retain copies of all PTDs and all oversight program results as
required by applicable Law. Customer shall be responsible for procuring, at its
sole expense, any third-party (excluding, for the avoidance of doubt, Customer’s
refining organization) sampling and testing services pursuant to this Section
8.2.


8.3    Non-Conforming Products. Customer shall be liable for all reasonable
costs and losses of Terminal Owner in curing, removing, or recovering any
Non-Conforming Products, except to the extent that such non-conformity is due to
the negligence or willful misconduct of Terminal Owner (in which event, the
provisions of Section 7.2 shall govern Terminal Owner's liability with respect
to such costs and losses). Terminal Owner, with the advance written consent of
Customer (such consent not to be unreasonably withheld, conditioned or delayed),
may attempt to blend the Non-Conforming Products, remove and dispose of the
Non-Conforming Products or, if necessary,


15

--------------------------------------------------------------------------------




recover any Non-Conforming Products from Terminals and, except to the extent
that such non-conformity is due to the negligence or willful misconduct of
Terminal Owner, Customer shall reimburse Terminal Owner for all reasonable costs
associated therewith. Except to the extent that a nonconformity is due to the
negligence or willful misconduct of Terminal Owner, if Customer's Non-Conforming
Products cause any contamination, dilution or other damages to Terminal Owner or
to the Products of other customers of Terminal Owner, Customer agrees to
indemnify, defend and hold Terminal Owner harmless from and against any Claims
pursuant to the indemnity obligations and limitations set forth in Article 10.
Notwithstanding anything to the contrary herein, any cure, removal or recovery
of Non-Conforming Products shall be performed in conformance with Law.


ARTICLE 9


ENVIRONMENTAL


9.1     Environmental Pollution. Customer shall comply with all requirements of
Law, and shall not subject Terminal Owner to any liability, obligations, claims,
judgments, penalties, fines, costs or expenses, in either case arising out of or
relating to air, surface or subsurface soil, or water pollution.


9.2     Spill Response. Except for breaches of Customer's covenant set forth in
Section 9.1, in the event of any Product spills or other environmental releases
or discharges from a Terminal or arising from the operations of a Terminal,
cleanup and any resulting liability for such spills or discharges shall be the
sole responsibility of Terminal Owner. In the event of any Product spills or
other environmental releases or discharges caused by Customer or its customer or
carrier, Terminal Owner may, and Customer hereby authorizes Terminal Owner to,
commence containment, clean-up and disposal operations as deemed appropriate or
necessary by Terminal Owner or as required by any Governmental Authorities. The
Parties shall cooperate for the purpose of obtaining reimbursement if a third
Person is legally responsible for costs or expenses associated with any Product
spills initially borne by Terminal Owner or Customer.


9.3     Emergency Notification. Both Parties shall undertake to notify the other
as soon as reasonably practical, but in no event more than 24 hours, after
becoming aware of any accident, spill or incident involving the other Party's
employees, agents, contractors, subcontractors or their equipment, or Customer's
Products at a Terminal and to provide reasonable assistance in investigating the
circumstances of the accident, spill or incident. Notices required by this
Section 9.3 shall be delivered in person, by telephone or by email. When an
accident, spill or incident involving Customer's Products requires a report to
be submitted to a Governmental Authority, this notification shall be made as
soon as reasonably practical in compliance with applicable Law, and a copy of
the required report shall be delivered to Customer.


ARTICLE 10


INDEMNITY


10.1     Indemnification by Customer. Customer will protect, defend, indemnify
and hold Terminal Owner harmless from and against any and all claims, demands,
causes of action, liabilities, losses, reasonable attorneys' fees or costs
(collectively, the "Claims") arising out of, resulting from,


16

--------------------------------------------------------------------------------




incident to, or in connection with (a) Customer's breach of this Agreement; or
(b) the acts or omissions of Customer or Terminal Owner, their respective
employees, agents or subcontractors, or Customer's third party authorized
carriers or customers, except to the extent such Claims are caused by the
negligent or intentional acts or omissions of Terminal Owner, its employees,
agents or subcontractors.


10.2     Indemnification by Terminal Owner. Terminal Owner shall protect,
defend, indemnify and hold Customer harmless from and against any and all Claims
arising out of, resulting from, incident to, or in connection with (a) Terminal
Owner's breach of this Agreement; or (b) the negligent or intentional acts or
omissions of Terminal Owner, its employees, agents or subcontractors.


10.3     Survival. Any indemnification granted in this Article 10 shall survive
the termination of this Agreement until all applicable statutes of limitation
have run regarding any Claims that could be made with respect to the activities
contemplated by this Agreement.


10.4     Consequential Damages. In no event will either Party be liable to the
other Party for special, indirect, consequential (including loss of profits), or
punitive damages resulting from or arising out of this Agreement, regardless of
cause.


10.5     Limitation of Liability. Notwithstanding anything to the contrary
herein, each Party shall be discharged from any and all liability with respect
to Services performed and any loss or damage Claims arising out of this
Agreement unless suit or action is commenced with respect to such Services or
Claims within 2 years after the applicable cause of action arises.


ARTICLE 11


INSURANCE


11.1     Insurance. Insurance for Customer's Products, if any, that may be
desired by Customer shall be carried by Customer at Customer's expense. Should
Customer elect to carry insurance, then without prejudice to Customer's rights
to directly assert self-insured claims for losses, each policy of insurance
shall be endorsed to provide a waiver of subrogation rights against Terminal
Owner and its Affiliates to the extent of the liabilities and obligations
assumed by Customer under this Agreement.


ARTICLE 12


FORCE MAJEURE


12.1     Force Majeure. As soon as possible upon the occurrence of a Force
Majeure event, a Party affected by such Force Majeure event shall provide the
other Party written notice of the occurrence of such Force Majeure event.
Subject to Section 4.3(a), each Party's obligations (other than an obligation to
pay any amounts due to the other Party which shall not be suspended under this
Section 12.1) shall be temporarily suspended during the occurrence of, and for
the entire duration of, a Force Majeure event to the extent that such an event
prevents Terminal Owner from performing its obligations under this Agreement.




17

--------------------------------------------------------------------------------




12.2     Obligation to Remedy Force Majeure Events. A Party affected by a Force
Majeure event shall take commercially reasonable steps to remedy such situation
so that it may resume the full performance of its obligations under this
Agreement within a reasonable period of time.


12.3     Strikes and Lockouts. The settlement of strikes, lockouts and other
labor disturbances shall be entirely within the discretion of the affected Party
and the requirement to remedy a Force Majeure event within a reasonable period
of time shall not require the settlement of strikes or lockouts by acceding to
the demands of an opposing Person when such course is inadvisable in the
discretion of the Party having the difficulty.


12.4     Action in Emergencies. Terminal Owner may temporarily suspend
performance of the Services to prevent injuries to Persons, damage to property
or harm to the environment.


ARTICLE 13


TERMINATION; NON-EXCLUSIVE REMEDIES


13.1     Default; Right to Terminate.


(a)     Default. If either Party defaults in the prompt performance and
observance of any of the terms and conditions of this Agreement, and if such
default continues for 15 days or more after written notice thereof by the
non-defaulting Party to the defaulting Party, or should either Party become
insolvent, commence a case for liquidation or reorganization under the United
States Bankruptcy Code (or become the involuntary subject of a case for
liquidation or reorganization under the United States Bankruptcy Code, if such
case is not dismissed within 30 days), be placed in the hands of a state or
federal receiver or make an assignment for the benefit of its creditors, then
the other Party shall have the right, at its option, to terminate this Agreement
immediately upon delivery of written notice to the defaulting Party.


(b)     Effect of Default. In the event of a default by Customer, the amounts
accrued with respect to this Agreement shall, at the option of Terminal Owner,
become immediately due and payable. In the event of default by Terminal Owner
under this Agreement, Customer shall have the right, at its option, to terminate
this Agreement, provided that Customer shall have paid Terminal Owner amounts
that have accrued under the Agreement to the date of such termination.


13.2     Termination Following a Force Majeure Event. If a Force Majeure event
prevents Terminal Owner or Customer from performing its respective obligations
at one or more Terminals for a period of more than 12 consecutive Months, this
Agreement as to the Terminals so affected may be terminated by either Party and
any time after the expiration of such 12 Month period upon at least 30 days'
written notice to the other Party.


13.3     Non-Exclusive Remedies. Except as otherwise provided in this Agreement,
the remedies of Terminal Owner and Customer provided in this Agreement shall not
be exclusive, but shall be cumulative and shall be in addition to all other
remedies in favor of Terminal Owner or Customer at law or in equity.




18

--------------------------------------------------------------------------------




ARTICLE 14


MISCELLANEOUS


14.1     Notice. Except as otherwise indicated herein and until otherwise
specified, all notices will be addressed to the Parties for the respective
Terminal at the respective addresses identified on Schedule 14.1, or to such
other address or to such other Person as a Party will have last designated by
notice to the other Party identified on Schedule 14.1 for the respective
Terminal. Any notice required or permitted hereunder shall be deemed given (a) 3
days after being deposited in the U.S. Mail as registered or certified mail,
return receipt requested, postage prepaid, and (b) when received if delivered by
recognized commercial courier or next business day delivery and addressed to the
Party to whom the notice is being given at the address set forth in Schedule
14.1 for such Party.


14.2    No Demise. Nothing in this Agreement shall be construed as creating a
demise of the applicable Blending Equipment or Terminals to Customer or as
vesting Customer with any control over the physical operation of the Blending
Equipment or Terminals. The Blending Equipment, Terminals and personnel will
operate under the control and direction of the Terminal Owner.


14.3     Confidentiality. The Parties understand and agree that the Minimum
Terminal Volume Commitments and Fees are confidential as between the Parties.
Each Party agrees not to disclose such confidential information to any third
Person. Each Party may disclose confidential information to its advisors,
consultants or representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section 14.3). In the event that the non-disclosing Party does not obtain a
protective order or other remedy or does not waive compliance with this Section
14.3, the disclosing Party shall disclose only that portion of the confidential
information to which the compelling Person or Governmental Authority is legally
entitled.


14.4     Dispute Resolution. Any dispute between the Parties in connection with
this Agreement shall be resolved in accordance with the dispute resolution
procedures set forth in Schedule 14.4; provided that either Party may seek a
restraining order, temporary injunction, or other provisional relief in any
court with jurisdiction over the subject matter of the dispute and to avoid
irreparable injury or to preserve the status quo ante.


14.5     Partnership Change in Control. Terminal Owner shall provide Customer
with written notice of a Partnership Change in Control at least 60 days prior to
the effective date thereof. Within 180 days following receipt of such notice,
Customer may elect to terminate this Agreement, effective earlier than the
effective date of such Partnership Change in Control.


14.6    Assignment. This Agreement shall be binding upon and shall inure to the
benefit of Terminal Owner and Customer and their respective successors and
permitted assigns; provided, however, that neither Party shall assign its rights
or delegate its obligations under this Agreement, in whole or in part, without
prior written consent of the other Party, except:




19

--------------------------------------------------------------------------------




(a)     by Customer in connection with a sale by Customer or its Affiliates of
one or more of its refineries associated with a Terminal, so long as the
assignee (i) agrees to assume all of Customer's obligations hereunder with
respect to the associated Terminal; and (ii) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by Terminal Owner in its sole reasonable judgment;


(b)     by Terminal Owner in connection with a sale by Terminal Owner or its
Affiliates of one or more Terminals, so long as the assignee (i) agrees to
assume all of Terminal Owner's obligations hereunder with respect to the
divested Terminal; (ii) is financially and operationally capable of fulfilling
the terms of this Agreement, which determination shall be made by Customer in
its sole reasonable judgment; and (iii) is not a competitor of Customer; and


(c)     Terminal Owner may make collateral assignments of this Agreement to
secure working capital or other financing.


If either Customer or Terminal Owner assigns its rights or delegates its
obligations as permitted under this Agreement relating to a specific Terminal,
then (i) the applicable Minimum Terminal Volume Commitment or Monthly Storage
Commitment shall be accordingly reduced or eliminated, and both Parties'
respective obligations shall continue with respect to the remaining Terminals
and Minimum Terminal Volume Commitments or Monthly Storage Commitments (as
adjusted); (ii) the rights and obligations relating to the affected Terminal
shall be novated into a new agreement with the assignee, and such assignee shall
be responsible for the performance of the assigning Party's obligations relating
to the affected Terminal. Any assignment that is not undertaken in accordance
with the provisions set forth in this Section 14.6 shall be null and void ab
initio. A Party making any assignment shall promptly notify the other Party of
such assignment, regardless of whether consent is required.


14.7     Amendments. This Agreement shall not be modified, in whole or in part,
except by a written amendment signed by both Parties.


14.8     No Third Party Rights. Except as expressly provided, nothing in this
Agreement is intended to confer any rights, benefits or obligations to any
Person, including Customer customers, other than the Parties and their
respective successors and permitted assigns.


14.9     Compliance with Laws. This Agreement shall be subject to, and the
Parties shall comply with, all valid and applicable Laws, including
environmental and product quality Laws applicable to fuels.


14.10    Waiver. No waiver by either Party of any default of the other Party
shall operate as a waiver of any further or future default, whether of like or
different character.


14.11    Governing Law. This Agreement, and any dispute arising hereunder, shall
be governed by the Laws of the State of New York without regard to the conflict
of laws provisions thereof to the extent such rules or principles would require
or permit the application of the Laws of any other jurisdiction.




20

--------------------------------------------------------------------------------




14.12    Terms Severable. Any invalid or unenforceable provision shall adjusted
rather than severed, if possible, to achieve the intent of the Parties under
this Agreement and, in any event, the balance of this Agreement shall not be
affected thereby and shall be enforced to the greatest extent permitted by Law.


14.13    Schedules. The Schedules identified in this Agreement are hereby
incorporated into this Agreement and shall constitute a part of this Agreement.
If there is any conflict between this Agreement and any Schedule, the provisions
of the Schedule shall control.


14.14    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof, and no oral promises,
agreement or warranties affecting it and no prior or subsequent agreement adding
to, altering or waiving any term, condition or provision hereof shall be valid
and enforceable unless in writing and similarly executed. If there is any
conflict between the Original Agreement and this Agreement, the provisions of
this Agreement shall control.


14.15    Counterparts; Multiple Originals. This Agreement may be executed in any
number of counterparts all of which together shall constitute one agreement
binding on each of the Parties. Each of the Parties may sign any number of
copies of this Agreement. Each signed copy shall be deemed to be an original,
but all of them together shall represent one and the same agreement.


14.16    Headings. Headings of sections of this Agreement are provided for
reference purposes only, are in no manner intended to be a part of the terms of
this Agreement and shall not affect the meaning or interpretation hereof.






[SIGNATURE PAGES FOLLOW]












































21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.


As to the following Terminals:


Albuquerque
Bloomfield
El Paso


Customer:
 
Terminal Owner:
 
 
 
 
 
Western Refining Company L.P.
 
Western Refining Terminals LLC
By: Western Refining GP, LLC
 
 
 
 
 
 
 
 
By:
/s/ Brian K. Partee
 
By:
/s/ Laurie A. Wilkins
 
 
 
 
 
Name:
Brian K. Partee
 
Name:
Laurie A. Wilkins
 
 
 
 
 
Title:
Vice President
 
Title:
Vice President





















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.


As to the following Terminal:


Gallup


Customer:
 
Terminal Owner:
 
 
 
 
 
Western Refining Southwest, Inc.
 
Western Refining Terminals LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Brian K. Partee
 
By:
/s/ Laurie A. Wilkins
 
 
 
 
 
Name:
Brian K. Partee
 
Name:
Laurie A. Wilkins
 
 
 
 
 
Title:
Vice President
 
Title:
Vice President





























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.


As to the following Terminal:


St. Paul Park


Customer:
 
Terminal Owner:
 
 
 
 
 
St. Paul Park Refining Co., LLC
 
Western Refining Terminals LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Brian K. Partee
 
By:
/s/ Laurie A. Wilkins
 
 
 
 
 
Name:
Brian K. Partee
 
Name:
Laurie A. Wilkins
 
 
 
 
 
Title:
Vice President
 
Title:
Vice President





























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.


As to the following Terminals:


Anacortes
Boise
Burley
Carson
Colton
Hynes
Mandan
Pasco
Pocatello
Salt Lake City
San Diego
Stockton
Vancouver
Vinvale
Wilmington


Customer:
 
Terminal Owner:
 
 
 
 
 
Tesoro Refining & Marketing Company LLC
Tesoro Logistics Operations LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Brian K. Partee
 
By:
/s/ Laurie A. Wilkins
 
 
 
 
 
Name:
Brian K. Partee
 
Name:
Laurie A. Wilkins
 
 
 
 
 
Title:
Vice President
 
Title:
Vice President

































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.


As to the following Terminals:


Anchorage Ocean Dock
Nikiski
Fairbanks
Anchorage T2
            
Customer:
 
Terminal Owner:
 
 
 
 
 
Tesoro Alaska Company LLC
Tesoro Logistics Operations LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Brian K. Partee
 
By:
/s/ Laurie A. Wilkins
 
 
 
 
 
Name:
Brian K. Partee
 
Name:
Laurie A. Wilkins
 
 
 
 
 
Title:
Vice President
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
Tesoro Alaska Terminals LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Laurie A. Wilkins
 
 
 
 
 
 
 
 
Name:
Laurie A. Wilkins
 
 
 
 
 
 
 
 
Title:
Vice President





































--------------------------------------------------------------------------------




Schedule 1.1 - Definitions




"Affiliates" means any Person that directly or indirectly Controls, is
Controlled by, or is under common Control with the referenced Person.


"Agreement" has the meaning set forth in the Preamble.


"Authorized Representative" means employees of either Party with the title of
Director, or higher, unless otherwise delegated by a Director or Officer of the
Party.


“Average Daily Third Party Terminal Facility Utilization” has the meaning set
forth in
Schedule 5.1(c).


“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each at 60
degrees Fahrenheit under one atmosphere of pressure.


"Base Throughput Fee" has the meaning set forth in Section 5.l(a).


"Blending Equipment" has the meaning set forth in Section 3.6(a).


"Claims" has the meaning set forth in Section 10.1.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.


"Customer" has the meaning set forth in the Preamble.


"Customer Force Majeure" has the meaning set forth in Section 4.3(a).


"Customer Third Party Contract" has the meaning set forth in Section 3.13.


“Dispute” has the meaning set forth in Schedule 14.4.


"Effective Date” means November 1, 2020.


“Excess Amounts” means, for any Month, the volumes throughput by Customer
greater than the Minimum Terminal Volume Commitment, multiplied by the
Terminal’s Base Throughput Fee paid by Customer during such Month, or for a
Terminal Complex, the aggregate volumes throughput by Customer in excess of the
Minimum Terminal Volume Commitment for a Terminal Complex, multiplied by the
Terminal Complex weighted average Base Throughput Fee paid by Customer during
such Month.


“Extension Period” has the meaning set forth in Section 2.1.


"Extraordinary Losses" has the meaning set forth in Section 7.2.






--------------------------------------------------------------------------------




"Fees" has the meaning set forth in Section 5.1.


"Force Majeure" means acts of God, strikes, lockouts, work stoppages or other
industrial disturbances, acts of the public enemy, acts of terrorism, wars,
blockades, insurrections, riots, epidemics, fires, arrests, and restraints of
governments, rules and people, civil and criminal disturbances, explosions,
breakage or accident to machinery or lines of pipe, the necessity for making
emergency repairs to or alterations of machinery or lines of pipe, freezing of
lines or pipe, partial or entire failure of production facilities or equipment,
refineries, treating plants, processing plants, storage facilities,
transportation facilities or separation facilities, Laws, curtailment of, or
other inability to obtain equipment, supplies, materials or services or electric
power used in making or receiving deliveries hereunder and other causes, whether
of the kind enumerated or otherwise, not within the reasonable control of the
Party claiming such suspension, all of which by the exercise of reasonable
diligence such Party is or was unable to prevent or overcome; provided, however,
that a planned outage, turnaround or suspension of operations at a
Customer-owned refinery shall not constitute a "Force Majeure" hereunder.


"Gallon" means a volume of 231 cubic inches.


"Governmental Authority" means any government, any governmental administration,
agency, instrumentality or other political subdivision thereof, any court,
commission or other governmental authority or any arbitral body, in each case,
of competent jurisdiction.


“Initial Term” has the meaning set forth in Section 2.1.


"Law" means all constitutions, laws (including common law), treaties, statutes,
orders, decrees, rules, injunctions, licenses, permits, approvals, agreements,
regulations, codes and ordinances issued by any Governmental Authority,
including judicial or administrative orders, consents, decrees and judgments,
published directives, guidelines, governmental authorizations, requirements or
other governmental restrictions which have the force of law, and determinations
by, or interpretations of any of the foregoing by any Governmental Authority
having jurisdiction over the matter in question and binding on a given Person,
whether in effect as of the Effective Date or thereafter and, in each case, as
amended.


"Market Price Formula" has the meaning set forth in Section 7.1.


“Dispute” has the meaning set forth in Schedule 14.4.


"Minimum Terminal Volume Commitment" has the meaning set forth in Section
4.l(a).


"Month" or "Monthly" means a calendar month commencing at 0000 hours on the
first day thereof and running until, but not including, 0000 hours on the first
day of the following calendar month, according to local time in Findlay, Ohio.


“Monthly Storage Commitment” has the meaning set forth in Section 5.1(c).






--------------------------------------------------------------------------------




"Non-Conforming Product" means any Product that fails to meet: (i) the
specifications established by the applicable connecting pipeline operator for
pipeline transportation of such Product to or from the Terminal or (ii) the
specifications established by applicable Law for such Product.


“Notice Period” has the meaning set forth in Section 3.16(a).


"Ordinary Handling Losses" has the meaning set forth in Section 7.1(a).


"Original Agreement" has the meaning set forth in the Recitals.


"Partnership Change in Control" means (i) Marathon Petroleum Corporation ceases
to Control the general partner of MPLX LP by virtue of any Affiliate of Marathon
Petroleum Corporation being removed as the general partner of MPLX LP under the
terms of the limited partnership agreement of MPLX LP and (ii) any spin-off,
sale, dividend, distribution or other transfer (whether direct, indirect, by
operation of law or otherwise) of all or substantially all of the refining
business of Marathon Petroleum Corporation or any of its Affiliates; provided,
however, that notwithstanding the foregoing, an initial public offering of any
interest in MPLX GP LLC ( or any interest in any Person into which interests of
MPLX GP LLC are converted or exchanged) shall not constitute a Partnership
Change in Control.


"Party" and "Parties" means each of Customer and Terminal Owner.


“Pass Through Charges” has the meaning set forth in Section 5.5.


"Person" means an individual, corporation (including a non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association organization, labor union, or other entity or
Governmental Authority, and shall include any successor (by merger or otherwise)
of such entity.


"Product" means any of the commodities identified in Schedule 1.1(A).


"Product Incident" has the meaning set forth in Section 7.2.


"Project Reimbursement Method" has the meaning set forth in Section 5.6(a).


"Project and Services Recovery Agreement" has the meaning set forth in Section
5.6(a).


"PTD" has the meaning set forth in Section 3.4(c).


"Regulatory Project" has the meaning set forth in Section 5.6(b).


"Removal Deadline" has the meaning set forth in Section 2.2(a).


"Services" has the meaning set forth in Section 3.1(a).


“Storage Services Fee” has the meaning set forth in Section 5.1(c).






--------------------------------------------------------------------------------




“Suspension Notice” has the meaning set forth in Section 3.16(a).


"Tank Heels" means the minimum quantity of Product which either (a) must remain
in a tank during all periods when the thank is available for services to keep
the tank in regulatory compliance or (b) is necessary for physical operation of
the tank.


"TAS" has the meaning set forth in Section 3.7.


"Taxes" has the meaning set forth in Section 5.2.


“Term” has the meaning set forth in Section 2.1.


"Terminal" means a Terminal Owner’s respective terminal, as identified on
Schedule I. For the avoidance of doubt, “Terminal” shall mean the applicable
Terminal as applicable to the respective Terminal Owner and Customer identified
on Schedule I.


"Terminal Complex" means the Terminal groupings specified in Schedule 5.1.


“Terminal Complex Shortfall Payment” has the meaning set forth in Section
5.1(b)(ii).


"Terminal Owner" has the meaning set forth in the Preamble.


“Terminal Owner Third Party Contract” has the meaning set forth in Section 3.14.


"Terminal Project" has the meaning set forth in Section 5.6(a).


“Terminal Shortfall Payment” has the meaning set forth in Section 5.1(b)(i).


“Third Party Credit” has the meaning set forth in Schedule 5.1(c).


"Transmix" has the meaning set forth in Section 7.5.


"VRU Gains" has the meaning set forth in Section 7.3(a).
    






